Citation Nr: 0410395	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  99-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for residuals of head, neck, 
and shoulder trauma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 1987, 
and from April 1989 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the veteran's 
claim of entitlement to service connection for the above claimed 
disabilities.  A hearing before the undersigned Veterans Law Judge 
at the RO (i.e. a travel board hearing) was held in September 
2003.

The Board notes that the veteran's representative, in hearing 
testimony dated September 2003, appeared to indicate that the 
veteran wished to reopen his previously denied claim for a non-
service connected pension.  As such, this claim is referred to the 
RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 (West 
2002).  A claim may be decided without providing such assistance 
only when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  

In the instant case, the Board notes that it does not appear that 
the veteran has been provided the proper information under the 
VCAA as to which party is responsible for obtaining which 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). Upon 
remand, the RO should ensure that the veteran has received all 
required notice under the VCAA.  

In addition, the Board notes that several submitted records 
indicate that the veteran is currently receiving Social Security 
Administration (SSA) benefits for the above claimed disabilities.  
The veteran submitted a small amount of records regarding these 
benefits, however, it is clear that the veteran's claims file does 
not contain the complete SSA records.  Upon remand, the RO must 
make an attempt to obtain all available SSA records and associate 
them with the claims folder.

Finally, the Board notes that a VA examination was scheduled in 
October 1999.  However, the veteran failed to report.  In light of 
a private medical opinion dated September 2003, the Board is of 
the opinion another attempt should be made to schedule the veteran 
for VA examinations.

Accordingly, this claim is REMANDED for the following development:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should inform the veteran to submit 
copies of all evidence in his possession pertinent to his claims 
which have not been previously submitted. 38 C.F.R. § 3.159(b)(1).

The RO is requested to contact the veteran and ask him if he is 
willing to report for a VA examination.  He should be informed of 
38 C.F.R. § 3.655 (2003).

2.  The RO should obtain and associate with the claims file the 
records upon which the Social Security Administration (SSA) based 
its decision to award disability benefits to the veteran.  If the 
search for the mentioned records has negative results, the claims 
file must be properly documented as to the unavailability of these 
records.

3.  If the veteran is willing to report for a VA examination, 
please schedule the veteran for a VA examination by a psychiatrist 
to determine the nature, severity, and etiology of any psychiatric 
disorder.  The claims folder is to be made available to the 
examiner for review prior to the examination.  All tests deemed 
necessary should be performed.  Following the examination the 
examiner is requested to render an opinion as to whether it is as 
likely as not that any psychiatric disorder diagnosed is related 
to service or any incident therein, or a psychosis was manifested 
within a year after service.  Direct the examiner's attention to 
the opinion from the veteran's private psychiatrist dated on 
September 22, 2003.  A complete rational for any opinion expressed 
should be included in the report.

4.  The veteran should also be scheduled for a VA examination by 
an orthopedist to determine the nature, severity and etiology of 
any disabilities involving his head, neck, and shoulder.  The 
claims folder is to be made available to the examiner for review 
prior to the examination.  All tests deemed necessary should be 
performed.  Following the examination the examiner is requested to 
render an opinion as to whether it is as likely as not that any 
head, shoulder, or neck disorder diagnosed is related to service 
or any incident therein. A complete rational for any opinion 
expressed should be included in the report.

5.  Thereafter, the RO should re-adjudicate the claims on appeal.  
If the benefit sought is not granted, the veteran should be 
furnished a supplemental statement of the case and an opportunity 
to respond.  The case should then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





